ahs ifr

Case 1:18-cv-10457-CM-KHP

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: 7/20/2021

 

 

GARY G, DELPRIORA,

 

 

 

 

 

Plaintiff, REPORT AND RECOMMENDATION
— against - 1:18-cv-40457-(EMH
| USDC SDNY
ANDREW M. SAUL, COMMISSIONER OF SOCIAL | DOCUMENT |
SECURITY ELECTRONICALLY FILED
Defendant. DOC # °
DATE FILED:

 

 

 

 

 

TO: |THE HONORABLE COLLEEN MCMAHON, United States District Judge *
FROM: THE HONORABLE KATHARINE H. PARKER, United States Magistrate Judge

On November 26, 2019, this case was remanded to the Commissioner of Social Security,
pursuant to sentence four of 42 U.S.C. § 405(g), for the purpose of conducting further
administrative proceedings. (ECF Nos, 24-25.) On May 8, 2020, the undersigned approved an
attorney's fee award of $7,346,16 pursuant to the Equal Access to Justice Act (“EAJA”), 28
U.S.C, § 2412, (ECF No. 30.) On May 16, 2021, after proceedings on remand were complete,
Plaintiff's counsel filed a motion for additional fees and costs oursuant to 42 U.S.C. § 406(b).*
(the “Motion’) (ECF. Nos. 31-33.) The Commissioner does not object to the fee request, (ECF

No. 36.) Therefore, | recommend awarding Plaintiff's counsel’s motion for additional fees.

42 U.S.C. § 406(b) provides:

 

Whenever a court renders a judgment favorable to a claimant under this subchapter
who was represented before the court by an attorney, the court may determine and
allow as part of its judgment a reasonable fee for such representation, not in excess of a.

 

1 The Commissioner concedes that the motion was timely filed under Sinkler v. Comm’r of Soc, Sec,, 932 F.3d 83, 89
(2d Cir. 2019) (holding that 14-day filing period commences upon claimant's receipt of notice of benefits
calculation and that this deadline is subject to equitable tolling by the district courts), Nee

| fey a (Ho
fe od td) ie Apt aed OH Crk shubf

~

tp. 2f
L ects eed lily: Ee arp tind. 4 #22 Lay Pe fay be om

 
Case 1:18-cv-10457-CM-KHP Document 38 Filed 09/09/21 Page 2 of 6

25 percent of the total of the past-due benefits to which the claimant is entitled by
reason of such judgment ....

42 U.S.C. § 406(b)(1}(A). Factors relevant to a request for approval are summarized in this
Court's decision in Blizzard v. Astrue. They include: “1} whether the attorney's efforts were
particularly successful for the plaintiff, 2} whether there is evidence of the effort expended by
the attorney demonstrated through pleadings which were not boilerplate and through
arguments which involved both real issues of material fact and required legal research, and
finally, 3) whether the case was handled efficiently due to the attorney's experience in handling
social security cases.” Blizzard v. Astrue, 496 F. Supp. 2d 320, 323 (S.D.N,Y. 2007) (citation
omitted).

With regards to contingent fees, the law permits counsel to charge fees of up to twenty-
five percent of the past due benefits so long as the fees are reasonable. Gisbrecht y. Barnhart,
535 U.S. 789, 795 (2002). A lodestar method, which considers whether the rate charged and
time spent were reasonable, need not be employed if there is no reason to question the terms
of the contingency fee agreement between the lawyer and plaintiff or the character of the
representation provided. id, at 806-08. However, a fee is not automatically recoverable simply
because it is equal to or less than 25% of the client’s total past-due benefits. /d at 807. Several
factors are relevant to the reasonableness analysis, including the following: (1) “whether the
contingency percentage is within the 25% cap”; (2) “whether there has been fraud or
overreaching in the agreement”; and (3) “whether the requested amount is so large as to be a
windfall to the attorney.” Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990). Also relevant are

the following: (1} “the character of the representation and the results the representative

 

 
Case 1:18-cv-10457-CM-KHP Document 38 Filed 09/09/21 Page 3 of 6

achieved”; (2) “the amount of time counsel spent on the case”; (3) whether “the attorney was
responsible for any delay”; and (4) “the lawyer's normal hourly billing charge for
noncontingent-fee cases.” Gisbrecht, at 808.

Here, the Court finds that all factors weigh in favor of the fee request. The fee of
$40,790.88 is not more than twenty-five percent of past due benefits and would yield an hourly
rate of $1078.55 based on the expenditure of 37.82 hours of attorney time and 10.42 paralegal
hours spent on Plaintiff's social security case. Additionally, the hours worked are reasonable
given the nature of the services provided and that Plaintiff's attorneys were successful in the
outcome of the case.

The Court further finds the requested fee is not an amount so large as to be a windfall
to counsel. Cases in this circuit have been deferential — accepting de facto hourly rate that
exceed those for non-contingent fee cases. See, e.g., Bates v. Berryhill, 2020 WL 728784 at *3
(S.D.N.Y. Feb. 13, 2020) {finding the de facto hourly rate of $1,506.32 was product of competent
and efficient advocacy); Baron v. Astrue, 311 F. Supp. 3d at 637-38 (S.D.N.Y. 2018) (collecting
cases with hourly fees ranging from $1,072.17 to $2,100.00 given efficient and impressive work
from counsel}; Daniel v, Astrue, No. 04-01188, 2009 WL 1941632, at *2-3 (C.D. Cal. July 2, 2009)
(approving fees amounting to $1,491.25 per hour}; Palos v. Colvin, No, 15-04261, 2016 WL
5110243, at *2 (C.D. Cal. Sept. 20, 2016) (finding reasonable “an hourly rate of $1,546.39 for
attorney and paralegal services”).

Finally, the Court also finds the remaining relevant factors weight in favor of finding that

counsel’s request is reasonable. There is no evidence of fraud or overreaching in the making of

 

 
Case 1:18-cv-10457-CM-KHP Document 38 Filed 09/09/21 Page 4 of 6

the agreement, counsel was not responsible for any delay, and counsel provided effective
representation,
CONCLUSION

For the reasons set forth above, | recommend that Plaintiff's application for fees and
costs be GRANTED. The only adjustment that should be made is that the fee amount should be
reduced by $7,346.16—the amount Plaintiff's counsel previously received in EAJA fees
awarded.? Accordingly, the motion for approval of attorney's fees (ECF Nos. 31-33.) should be
granted in the amount of $33,444.72 ($40,790.88 - $7,346.16 = $33,444.72).
SO ORDERED,

Dated: July 20,2021
New York, New York

Respectfully submitted,

J yf ff 4,
Kathaced ff i an ty
KATHARINE H. PARKER

United States Magistrate Judge

 

NOTICE
The parties shall have fourteen days from the service of this Report and Recommendation to
file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of
Civil Procedure. See also Fed. R. Civ. P. 6(a), (d} (adding three additional days only when
service is made under Fed. R. Civ, P. 5(b)(2)(C) (mail), (D) (leaving with the clerk), or (F) (other
means consented to by the parties)}.

Such objections shall be filed with the Clerk of the Court, with courtesy copies delivered to
the chambers of the Honorable Colleen McMahon at the United States Courthouse, 40 Foley

 

2 The Plaintiff’s letter at ECF No. 33 states that Plaintiff's counsel received fees in the amount of $7,346.16 in EAJA
fees.

 
Case 1:18-cv-10457-CM-KHP Document 38 Filed 09/09/21 Page 5 of 6

Square, New York, New York 10007, and to any opposing parties. See 28 U.S.C. § 636(b}(1);
Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an extension of time for filing objections
must be addressed to Judge McMahon. The failure to file these timely objections will result
in a waiver of those objections for purposes of appeal. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P, 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).

 
f2
ase AAFUMESS SE idles B2/24/2 baGesre ©
Ech Bob

Ca S960 Rak “CM-KHP Document 31 Filed 05/16/24 Page 1 of 2

SOUTHERN DISTRICT OF NEW YORK
Gaty Gn nee xX
Gary G, Delpriora

Plaintiff, Civil No.: 1:18-0v-10457.CM-KHp

- against -
Andrew Saul, os
Commissioner of Social Security, 9 we
YP

Defendant .

Oncaea cece x

Dated: May 16, 202]
